DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jaouen et al. (US 6,081,030).
In re claim 1, Jaouen et al. shows (figs. 1-3) a system comprising: a first die (2) including a downwardly-facing surface; a first inductive coupling portion (15) arranged along the downwardly-facing surface of the first die; a second die (6) including an upwardly-facing surface; and a second inductive coupling portion (16) arranged along the upwardly-facing surface of the second die; wherein the first inductive coupling portion and the second inductive coupling portion are configured to inductively couple the first die with the second die (col. 2, lines 34-30).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doyle et al. (US 6,790,704 B2) and particularly Franzon et al. (US Pub. 2003/0100200 A1) show various elements of the claims including two semiconductor devices coupled indirectly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815